Citation Nr: 0015421	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to in-service tobacco use 
or nicotine dependence incurred in service.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1943 to January 1945.  Records reveal that the veteran was a 
prisoner of war of the German Government from April 1944 to 
May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in June 1997, at the age of 78.  The 
immediate cause of death was acute respiratory failure due to 
end stage chronic obstructive lung disease.  No other medical 
disorder was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.

3.  The veteran's service connected disabilities were:  
osteoporosis of the spine rated 50 percent disabling; major 
depression rated 30 percent disabling; peripheral neuropathy 
of the right upper extremity rated as 10 percent disabling; 
peripheral neuropathy of the left upper extremity rated as 10 
percent disabling; peripheral neuropathy of the right lower 
extremity rated as 10 percent disabling; and, peripheral 
neuropathy of the left lower extremity rated as 10 percent 
disabling.  

4.  The veteran's combined schedular rating for his service-
connected disabilities was 80 percent effective September 
1994.

5.  At the time of his death the veteran had been awarded a 
total rating for compensation on the basis of individual 
unemployability (TDIU) effective September 1994.

6.  There is no medical opinion linking the veteran's fatal 
chronic obstructive pulmonary disease (COPD), with his 
service-connected disabilities or his active military 
service.

7.  The service-connected disabilities did not make the 
veteran less able to resist the fatal COPD or in any way 
hasten his death.

8.  No competent medical evidence of record links the 
veteran's death to the use of tobacco in service or to 
nicotine dependency developed in service.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1310, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(1999).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1999).

VA regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(1999).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3) (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A claim for entitlement to service connection for the cause 
of the veteran's death, like any other claim, must be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 245 (1997).  The 
three elements of a "well grounded" claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Darby v. 
Brown, 10 Vet. App. 243, 245-6 (1997); 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

In this case, the death certificate shows that the veteran 
died in June 1997, at age 78.  There was no an autopsy.   The 
immediate cause of death was acute respiratory failure due to 
end stage chronic obstructive lung disease.  No other medical 
disorder was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.

During the veteran's lifetime, service connection was granted 
in an May 1996 decision for the following disabilities:  
osteoporosis of the spine rated 50 percent disabling; major 
depression rated 30 percent disabling; peripheral neuropathy 
of the right upper extremity rated as 10 percent disabling; 
peripheral neuropathy of the left upper extremity rated as 10 
percent disabling; peripheral neuropathy of the right lower 
extremity rated as 10 percent disabling; and, peripheral 
neuropathy of the left lower extremity rated as 10 percent 
disabling.  The veteran's combined schedular disability 
rating was 80 percent.  However, the veteran was awarded a 
total rating for compensation on the basis of individual 
unemployability (TDIU) effective September 1994.  These 
ratings remained in effect until the veteran's death.

There is a considerable volume of medical evidence of record.  
However, there is no competent medical evidence of record 
that links the veteran's fatal COPD to his service connected 
disabilities.

The appellant's claim is best stated in correspondence 
submitted to the RO in October 1997 which stated that:

I want to for file for service connection for 
cause of death.  The veteran died of acute 
respiratory failure.  End stage chronic 
obstructive lung disease which was caused by 
smoking during service.  The veteran smoked in 
service and continued smoking after service.  I 
wish to claim service connection for cause of 
death of the veteran as he became addicted to 
nicotine while in service, which caused him to 
continue to smoke after service.  I believe 
smoking caused his COPD and acute respiratory 
failure (disability) which led to his death.  The 
veteran was a user of tobacco products -- 
Cigarettes.  Started at about 19 years of age.  
Started and stopped many times.  Stopped 1989 
because of breathing problems.  Peak usage about 
1.5 packs per day both before, during, and after 
service.  The veteran was not exposed to any 
external carcinogen.  

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, that is COPD, may 
be service-connected.  Service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304, 3.305 (1999).  As noted above, the three elements of a 
"well grounded" claim for service connection are: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

In cases involving service connection for the cause of the 
veteran's death the first element, evidence of a current 
disability is always met; the current disability is the 
condition which caused the veteran to die.  However, the last 
two elements must be supported by evidence of record.  
Specifically, the third element requires competent medical 
evidence of a nexus between the cause of the veteran's death 
and his service-connected disabilities or his active service.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).  

The veteran's discharge papers reveal that he entered service 
on January 15, 1943.  The service medical records appear to 
be complete.  They contain entrance and separation 
examination reports along with treatment records spanning the 
veteran's period of military service.  A service department 
clinical record reveals that the veteran was admitted for 
medical treatment on February 7, 1943 for treatment of acute 
catarrhal nasopharyngitis.  The veteran was successfully 
treated and discharged to duty on February 14, 1943.  The 
Board notes that the veteran was admitted for treatment in 
the first few weeks of his entry into service and the 
treatment record specifically notes that the veteran was in 
basic training.  This record also notes  "habits . . . 1 pk 
cigarettes daily."  This evidence supports the appellant's 
assertions that the veteran smoked before and during service.  
The service medical records reveal subsequent treatment for 
acute instance of upper respiratory infections (URI) during 
service.  Separation examination of the veteran was conducted 
in November 1945.  Examination of the veteran's lungs 
revealed them to be "normal" with no abnormalities noted by 
the examining physician.  A chest x-ray was also taken and 
was negative for any abnormalities.  

A considerable volume of medical evidence, both private and 
VA, has been submitted in this case.  There are private 
medical treatment records dating from 1959.  However, the 
medical evidence dating prior to approximately 1988 does not 
show complaints of, or treatment for, any chronic lung 
disease.  A 1988 private medical treatment record reveals 
that the veteran had suffered from a persistent cough which 
had shown improvement since the veteran discontinued 
cigarette smoking.  An October 1991 private medical 
evaluation record reveals "smoking history:  moderate smoker 
until April 1990-quit."  Subsequently there is a 
considerable volume of medical evidence, private and VA, 
which reveals that the veteran suffered from COPD which 
ultimately required treatment with inhaled medication and 
oxygen therapy.  There is no indication in any of this 
medical evidence of a causal relationship between the 
veteran's fatal COPD and his smoking during service.  

A letter from Dr. Botardo, a private physician. dated in 
January 1998 was submitted in support of this claim.  This 
letter indicates that Dr. Botardo began treating the veteran 
in May 1995 which was 6 years after the veteran was diagnosed 
with COPD and 6 years after he quit smoking.  The letter 
states that it "is my medical opinion that nicotine 
addiction and dependence could have lead to the patient's 
developing chronic obstructive pulmonary disease, which 
contributed to his further demise.  Please note that my 
medical opinion is very limited because I only took care of 
[the veteran] during the last two or three years of his life.  
Therefore, I cannot make a comment or statement regarding the 
relevance or relationship of tobacco use during his active 
service or his continued tobacco use after her service.  I, 
also, cannot be specific concerning the relationship of his 
disability regarding his tobacco use."  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in- 
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93 (January 1993), 58 Fed. Reg. 42,756 (1993).  
The General Counsel issued a clarification of this opinion in 
June 1993 and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (June 1993) 
(explanation of VAOPGCPREC 2-93 dated January 1993).

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the VA Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that recently passed legislation 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service. 38 U.S.C.A. § 1103 (West Supp. 1999).  
However, this new section applies only to claims filed after 
June 9, 1998.  As the appellant in the present case filed her 
claim in June 1997, this provision will not affect the 
disposition of this appeal.

The threshold question to be answered concerning this issue 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one which is plausible, meritorious 
on its own, or capable of substantiation. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
she has not presented such a claim, the appeal must fail and 
there is no duty on the VA to assist in the development of 
the claim because such additional development would be 
futile. Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service, and a link 
between the two. Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  A well-grounded claim may 
also be established where a chronic disease is shown in 
service or during an applicable presumptive period or where 
continuity of symptomatology is demonstrated during service.  
Savage v. Gober, 10 Vet. App. 489 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

In the present case the evidence of record reveals that the 
veteran died of COPD.  The appellant asserts that the veteran 
smoked cigarettes before, during, and after service.  "The 
appellant's evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."   Samuels v. West, 11 Vet. App. 433, 435 (1998).  
This history of smoking is also supported by the medical 
evidence of record.  However, there is no competent medical 
evidence of record which relates the veteran's fatal COPD to 
his cigarette smoking during service.  There is also a lack 
of evidence of a diagnosis of nicotine dependence.  Even if 
the January 1998 letter from Dr. Botardo is viewed as 
providing a definitive diagnosis of nicotine dependence, 
which is questionable, there is no medical opinion linking 
such dependence to the veteran's smoking during service.  In 
fact, this medical opinion is the only such opinion of record 
and specifically states that the physician "cannot make a 
comment or statement regarding the relevance or relationship 
of tobacco use during his active service or his continued 
tobacco use after her service."  There is a lack of 
competent medical evidence of any nexus between the veteran's 
cigarette smoking during service and his fatal COPD.  
Therefore the appellant does not meet the third element 
required for the claim to be well grounded.  See Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

In conclusion, the appellant has failed to provide any 
competent medical evidence relating the veteran's COPD to the 
use of tobacco during service.  Accordingly, service 
connection on a direct basis is not warranted.  Moreover, 
there is no medical evidence that the veteran developed 
nicotine dependence during service.  Therefore, the record 
fails to show that a service-connected disability caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  There being no competent medical evidence 
linking the veteran's cause of death to his period of active 
service, the appellant's claim must be denied as not well 
grounded.

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the 
appellant has not met her burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.  

Although the RO did not specifically state that it denied the 
veteran's claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
error was not prejudicial to the veteran's claims.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make his claims well grounded.  See 
also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well grounded, the claim for service 
connection for the cause of the veteran's death must be 
denied



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

